Citation Nr: 0939292	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  08-04 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, Puerto Rico (RO).  In that decision the RO denied 
entitlement to special monthly pension based on the need for 
regular aid and attendance, and the Veteran perfected an 
appeal from that denial.  


FINDINGS OF FACT

1. The Veteran is not a patient in a nursing home; has 
corrected visual acuity in the right eye of 20/200 for far 
vision and no field deficit by confrontation; and is not 
unable to dress or feed himself, to attend to the wants of 
nature, or to protect himself from hazards incident to his 
daily environment.

2. The Veteran's disabilities, when considered in combination 
with each other, do not result in his inability to care for 
most of his daily personal needs without regular assistance 
of another person, nor do they result in an inability to 
protect himself from the hazards and dangers of his daily 
environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension 
benefits by reason of being in need of aid and attendance of 
another person are not met.  38 U.S.C.A. 
§§ 1502(b), 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.350, 3.351, 3.352 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law.  Nevertheless, 
the matter decided below may be addressed at this time, 
without further remand, because no errors in notice are 
prejudicial.  Further, the Veteran has been provided all 
information needed for a reasonable person to prove the 
claim.  

In any event, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently vacated the United 
States Court of Appeals for Veterans Claims (Court) previous 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
concluding that generic notice in response to a claim for an 
increased rating is all that is required.  See Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

VA notified the Veteran of the information and evidence 
needed to substantiate and complete a claim by way of an 
April 2007 letter, as well as in letters issued prior to the 
decision on appeal.  By these letters the RO provided notice 
to the appellant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by him and what information 
and evidence VA will attempt to obtain.   

The RO informed the Veteran of the specific criteria 
necessary to provide a basis for entitlement to special 
monthly pension benefits by reason of being in need of aid 
and attendance of another person.  The claim was subsequently 
readjudicated most recently in a February 2008 statement of 
the case.  After pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claim on appeal.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
and personnel records, and records of medical treatment 
received privately and from VA, and VA examination reports. 
 In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  VA has fulfilled its duty to assist 
the claimant by obtaining identified and available evidence 
needed to substantiate the claim, and, as warranted by law.  
As such, the Board concludes prejudicial error in the timing 
or content of VCAA notice has not been demonstrated.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

II.  Analysis

Under applicable criteria, a veteran of a period of war who 
is permanently and totally disabled, and who is in need of 
regular aid and attendance or is housebound, is entitled to 
increased pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. 
§§ 3.350(b)(3), 3.351(a)(1).  
 
Notably, prior to the current claim on appeal, in a December 
2006 Board decision, the Board granted special monthly 
compensation on account of the Veteran being housebound, but 
denied special monthly compensation by reason of the Veteran 
being in need of regular aid and attendance.  

At that time the Board granted entitlement to special monthly 
pension based on a determination that pursuant to 38 C.F.R. § 
3.351(d), the Veteran was housebound.  See 38 C.F.R. § 
3.351(d) (2009).  In the case of a veteran entitled to 
pension who does not qualify for increased pension based on 
need of regular aid and attendance, an increase in the rate 
of pension is authorized if a veteran has certain additional 
severe disabilities or is permanently housebound.  

The requirement for this increase (housebound) in pension 
will be considered to have been met if, in addition to having 
a single permanent disability rated as 100 percent disabling, 
the Veteran (1) has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) is substantially confined as a direct 
result of his or her disabilities to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. §§ 
1502, 1521; 38 C.F.R. § 3.351.  In its December 2006 
decision, the Board determined that the Veteran's case met 
these requirements, and granted special monthly pension by 
reason of being housebound.  

Soon after that decision, in April 2007 the Veteran submitted 
a new claim for special monthly pension based on the need for 
regular aid and attendance.  Here on appeal, the Veteran is 
seeking entitlement to special monthly pension based on the 
need for regular aid and attendance.  To establish 
entitlement to special monthly pension based on the need for 
regular aid and attendance, regulations require that the 
Veteran must:

(1) be a patient in a nursing home on account of mental 
or physical incapacity; or

(2) be blind or so nearly blind as to have corrected 
visual acuity in both eyes of 5/200 or less, or 
concentric contraction of the visual field to 5 degrees 
or less; or 

(3) have a factual need for the regular aid and 
attendance of another person.  

See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351. 

38 C.F.R. § 3.352(a) provides for the following basic 
considerations in determining the need for regular aid and 
attendance of another person: 

(1) inability of claimant to dress or undress himself, 
or to keep himself ordinarily clean and presentable;
 
(2) frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of 
the particular disability cannot be done without aid 
(this will not include the adjustment of appliances 
which normal persons would be unable to adjust without 
aid, such as supports, belts, lacing at the back, etc.); 

(3) inability of claimant to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or
 
(4) incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his daily 
environment.  

See 38 C.F.R. § 3.352(a) (2009).

It is not required that all of the above described disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions that the claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there is a constant need.  Id.

Determinations that the claimant is so helpless as to be in 
need of regular aid and attendance of another will not be 
based solely on an opinion that his condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.  
The Court has held that in order to be awarded special 
monthly pension on the basis of the need for aid and 
attendance, the record must show at least one of the 
enumerated factors in 
§ 3.352(a). Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Recent medical evidence material to the claim on appeal 
includes the report of a July 2004 VA eye examination.  At 
that examination the Veteran reported a history of age 
related macular degeneration.  He reported complaints of 
blindness that was more severe in the left eye.  

On examination, corrected visual acuity was found to be 
20/400 for far vision and 20/200 for near vision in the right 
eye; and to be hand movement at 1 foot for far vision in the 
left eye.  The Veteran's visual field could not be determined 
due to severe loss of central vision.  Findings included that 
the Veteran had macular drusens in both eyes, with foveal 
cyst formation in the left eye.  Both eyes had attenuated 
vasculature.  The report concludes with a diagnosis that the 
Veteran was legally blind due to severe, end stage age 
related macular degeneration. 

VA treatment records show that when seen in July 2004 the 
Veteran reported complaints of insomnia.  The examiner noted 
that the Veteran was alert and oriented in time, place, and 
person; ambulatory; in no acute distress; well nourished; 
well developed; and well groomed.  The examiner noted that 
the Veteran used a walking cane.  After a physical 
examination, the examiner assessed that the Veteran had 
osteoarthritis.  The examiner opined that depression was most 
probable situational.  A January 2005 VA outpatient treatment 
report shows complaints of bilateral knee pain with a 
sensation of instability; otherwise he reported being stable.  
The treatment provider noted that the Veteran had an active 
life.

The report of a September 2005 VA aid and attendance or 
housebound examination shows that the Veteran was accompanied 
by his nephew who drove him to the examination.  The examiner 
stated that the Veteran's capacity to protect himself from 
hazards/dangers of his daily environment was mainly limited 
by his visual problems.  

At the September 2005 VA examination the Veteran reported 
complaints of a leg condition and problems with back and knee 
pain.  The Veteran reported he was unable to walk more than 
10 minutes before needing to sit down due to knee and low 
back pain.  He reported having poor balance affecting his 
ability to ambulate, which required use of a single point 
cane inside and outside home.  The Veteran reported having 
occasional disorientation and episodes of getting loss.  He 
reported that he traveled beyond the premises of his home 
alone occasionally, walking to the post-office, but he had 
had problems returning due to getting lost and due to pain. 
 
The Veteran reported that he lived in his son's house and did 
not need assistance in rising from his bed.  He said that he 
depended on another person for preparing his food, doing his 
laundry, and cleaning the house.  The Veteran reported that 
during the day he had activities such as listening to the 
radio and television, and sitting in the yard under a tree.  

On physical examination, the Veteran was alert and oriented 
in person, place, and time; and was cooperative.  He recalled 
his address and other such facts and was not in distress.  He 
had an average build and good posture.  His gait was unsteady 
with no spasticity or wide gait.  He had a left leg limp.  On 
examination of the upper extremities the examiner found that 
the Veteran had the ability to feed himself, fasten his 
clothes and to bathe with difficulty.  He had the ability to 
do toileting. Findings indicated that the Veteran depends on 
others for shaving.

Examination of the spine showed no limited motion but pain 
was present at the end of bilateral rotation and bending.  
Examination of the lower extremities showed that the Veteran 
wore a brace for the right knee.  Both knees demonstrated 
limited motion for extension. There was left leg muscle 
atrophy below the knee.  There was mild weakness.  The 
Veteran was noted to have a deficit in weight bearing, 
balance, and propulsion.  The examiner made a finding that 
the Veteran was able to walk without the assistance of 
another person; and was able to leave his home.  The examiner 
stated that the restrictions observed by his examination were 
permanent. The report concluded with diagnoses of lumbosacral 
degenerative disc disease involving the L5-S1 level; and 
degenerative joint disease of the knees.

The report of a September 2005 VA eye examination shows that 
the Veteran reported complaints of bilateral poor vision, 
with the left eye worse than the right, since three years 
before.  Corrected right eye visual acuity far and near were 
20/200 and J16, respectively.  Corrected left eye visual 
acuity far was, HM 1 foot; the findings for left eye near 
visual acuity was that the Veteran cannot read.  There was no 
field deficit by confrontation.  Examination of macula showed 
confluent drusens, positive for choroidal neovascularization 
(CNV).  The report includes diagnoses of refractive error, 
senile cataracts, and legally blind due to age related 
macular degeneration, wet type.  The examiner commented that 
the Veteran's loss of vision was caused by the age related 
macular degeneration, wet type.

The report of a May 2007 VA aid and attendance or housebound 
examination shows that the Veteran's most significant 
disabilities were end stage macular degeneration, and left 
lower extremity atrophy and shortening.  The report includes 
a medical history that the Veteran was not bedridden or 
currently hospitalized; and that he was able to travel beyond 
his domicile.  The Veteran travelled to the examination by 
private vehicle accompanied by a family member.  The Veteran 
reported daily activities indicating that he feeds himself; 
and that he can dress, undress, and bath himself; and that he 
washes his mouth and brushes teeth but cannot shave himself 
or cut his nails due to blindness.  The Veteran denied having 
any urinary or fecal incontinence, and he can clean himself 
after bowel movements.  The Veteran was supposed to be using 
a wedge insole on the left shoe but was not using it.  

The report noted with respect to the ability to protect 
himself, that the Veteran: never had dizziness; occasionally 
had imbalance affecting ambulation; had no other body parts 
or system impairments affecting the ability to protect 
himself from the daily environment; and was unable to perform 
grooming. 

On examination, the Veteran's gait was uneven due to left leg 
being shorter than the right, and he thus limps.  He had a 
wide-based gait.  At the examination he was able to stand up 
from the wheelchair and walk a short distance inside and 
climb on a stool to mount the examining table without 
significant difficulty.  

The examiner made the following findings.  The Veteran could 
walk without assistance of another person only within the 
home; and that the Veteran needs a cane for ambulation.  The 
Veteran could leave the home for medical care only. The 
functional impairments were considered permanent.  There was 
no limitation of motion or deformity of the cervical or 
thoracolumbar spine.  The upper extremities showed mild or 
moderate impairment bilaterally.  The Veteran was able to 
feed himself normally.  He could dress and undress, and bath 
himself, with some difficulty.  He could not groom himself.  
He had normal toileting ability.

For the lower extremities, weight bearing and propulsion were 
normal.  Balance was abnormal, with guarding by holding 
stationary objects, otherwise, without holding he would loose 
balance when walking.  There was mild tenderness in the knees 
on motion.  

The Veteran was alert, oriented and in no distress.  He was 
calm, cooperative, well-groomed, and arrived sitting in a 
wheelchair propelled by his nephew.  The left leg was overtly 
shorter than the right and smaller due to atrophy, but it had 
good strength.  There was crepitus and limited motion in both 
shoulders due to pain; and both knees showed crepitus and 
limited extension due to pain.  The examination report 
contains a diagnosis of left leg atrophy and shortening.

The report of a May 2007 VA eye examination shows that the 
Veteran reported complaints of bilateral poor vision for 
three years.  On examination, corrected visual acuity was 
found to be 20/200 for far vision and 20/400 for near vision 
in the right eye; and hand movement at 1 foot for far vision, 
and cannot read for near vision in the left eye.  The report 
contains diagnoses of (1) refractive error (hypermetropia, 
astigmatism, presbyopia); (2) legally blind; (3) right eye 
nasal pterygium, (4) bilateral senile cataracts; and (5) age 
related macular degeneration, wet.   

The report of a June 2007 VA examination for mental disorders 
shows that the Veteran was oriented to person, time, and 
place.  The Veteran's thought process showed a paucity of 
ideas and his thought content showed a poverty of thought.  
He had no delusions, hallucinations, or sleep impairment.  He 
manifested no inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, episodes of violence, or homicidal 
or suicidal thoughts.  His impulse control was fair. 

The examiner opined that the Veteran was not able to maintain 
minimum personal hygiene, and was assisted by relatives due 
to visual impairment.  The examiner opined that the Veteran 
had problems with daily living activities, preventing 
household chores, shopping, engaging in exercise, traveling, 
driving, and other recreation activities.  The Veteran had 
moderate problems grooming, bathing, and dressing.  He had no 
problems with toileting.  The Veteran's remote and immediate 
memory was normal and his recent memory was mildly impaired.  

On Axis I, the diagnosis was that there was no evidence of a 
mental disorder.  At the conclusion of the report the 
examiner opined that the Veteran did not have a mental 
disorder.  Therefore, he did not require care and assistance 
on a regular daily basis; and was not housebound or in need 
of aid and attendance due to a mental condition. 

In summary, the evidence shows that the Veteran has multiple 
disabilities impacting his ability to care for himself, 
including macular degeneration and degenerative joint disease 
of the knees.  On review, however, the evidence shows that 
the Veteran is not a patient in a nursing home.  Further, the 
clinical evidence does not show that he is blind or so nearly 
blind as to have corrected visual acuity in both eyes of 
5/200 or less, or concentric contraction of the visual field 
to 5 degrees or less.  At the most recent VA eye examination 
of May 2007, the corrected visual acuity in the right eye was 
found to be 20/200 for far vision and 20/400 for near vision, 
which is significantly better visual acuity than the criteria 
of 5/200 or less required for entitlement under 38 C.F.R. § 
3.351.  See 38 C.F.R. § 3.351.  
 
Nor is there evidence that there is a concentric contraction 
of the visual field to 5 degrees or less, as required for 
entitlement.  Id.  The Veteran's vision disorder has been 
diagnosed as being legally blind due to severe, end stage, 
age related macular degeneration, with findings of drusens in 
both eyes; however, at the September 2005 VA eye examination, 
there was no field deficit shown by confrontation.  

The Veteran's multiple disabilities to some extent limit his 
activities, such as his ability to ambulate for any prolonged 
distance, and to travel away from home.  The Veteran himself 
admits that his only difficulty due to visual problems is 
that he has some difficulty with shaving his face and cutting 
his nails.  

There is, however, no showing by the objective evidence of a 
factual need for aid and attendance.  See 38 C.F.R. §§ 3.351, 
3.352.  The September 2005 VA aid and attendance examination 
shows that the Veteran is able to take care of his own 
personal care functions.  The record as discussed above 
reflects that he is able to dress and undress himself, and to 
keep himself ordinarily clean and presentable.  There is no 
evidence at all indicating any need of adjustment of any 
special prosthetic or orthopedic appliances.  Further, the 
record shows that the Veteran is able to feed himself and 
attend to toileting and other needs of nature; albeit, due to 
his poor vision he requires help with grooming, alternatively 
described as shaving and cutting his nails.

The evidence also does not show the Veteran is incapable of 
protecting himself from hazards or dangers incident to his 
daily environment without care or assistance on a regular 
basis.  The examiner at the May 2007 VA aid and attendance 
examination opined that the Veteran never had dizziness, 
occasionally had imbalance, and had no other impairments 
affecting his ability to protect himself from the daily 
environment.  The examiner at the June 2007 VA examination 
for mental disorders concluded that the Veteran did not 
require care and assistance on a regular daily basis, and was 
not in need of aid and attendance due to a mental condition. 

The Veteran is not bedridden or hospitalized and has use of 
his upper and lower extremities.  No examiner has opined in 
any way that the Veteran's disorders precluded his ability to 
perform the activities of daily living.  While the September 
2005 VA examiner stated that the Veteran was precluded from 
prolonged walking, he was found capable of ambulation and 
there was no indication that he could not participate in the 
overall activities of daily living to include personal care.  

In considering the Veteran's particular functional 
inabilities due to his different impairments in connection 
with his condition as a whole, the Board does not find that 
the Veteran is so helpless as to need regular aid and 
attendance.  See 38 C.F.R. § 3.352(a).  As summarized above, 
the clinical evidence does not show that the factors under 38 
C.F.R. § 3.352(a) discussed above are present.
 
The requirements for the need for aid and attendance of 
another person are very specific.  The clinical record does 
not show that the Veteran meets the criteria for a factual 
need for aid and attendance as defined by VA regulations.  38 
C.F.R. 
§ 3.352(a) (2009).  As such, the Board must deny entitlement 
to special monthly pension based on the need for aid and 
attendance of another person as the preponderance of the 
evidence is against the claim.


ORDER

Special monthly pension by reason of being in need of regular 
aid and attendance is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


